DETAILED ACTION
This office action is in response to the amendment filed July 25, 2022 in which claims 1, 3-7, 9, and 12-16 are presented for examination and claims 2, 8, 10, and 11 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s First Argument:  Rejection of claims 1, 3-7, and 9 under 35 USC 112(b) should be withdrawn in view of current amendments to the claims.
Examiner’s Response:  Applicant’s arguments have been fully considered but they are not persuasive.  The basis of the rejection of claim 1 under 35 USC 112(b) as detailed on page 3 of the prior office action mailed May 5, 2022 remain generally applicable despite current amendments to claim 1.  Claim 1 recites the limitations “the spectacles comprising a first temple and a second temple, the first temple and the second temple each being for fastening the spectacles to the hearing protector” and “wherein the spectacles are attached to the hearing protector by fastening the first temple and the second temple to the headband.”  These limitations continue to render claim 1 indefinite because they appear to be reciting method steps (i.e. fastening spectacles to the hearing protector and fastening the first and second temple to the headband) in a product claim.  For purposes of examination, these limitations will be interpreted as “the spectacles comprising a first temple and a second temple, the first temple and the second temple being configured to fasten the spectacles to the hearing protector” and “wherein the spectacles are attached to the hearing protector via a connection between the temples and the headband,” respectively.  The rejection is maintained.

Applicant’s Second Argument:  Rejection of claims 3-7 and 9 under 35 USC 112(d) should be withdrawn in view of current amendments to the claims.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The rejection is withdrawn.

Applicant’s Third Argument:  Rejection of the claims under 35 USC 102 over US Pub No. 2013/0047322 Peebles should be withdrawn in view of current amendments to the claims.
Examiner’s Response:  In view of Applicant’s amendment, the search has been updated and new prior art has been identified and applied.  Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new grounds of rejection. 

Claim Objections
Claim 3 recites the limitation "its ends."  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 is objected to because of the following informalities:  Claim 3 contains the typographical error “the first temple is attached to first pivoting axis,” which should be amended to recite “the first temple is attached to the first pivoting axis.”  
Claim 6 is objected to because of the following informalities:  Claim 6 contains the typographical error “wherein at the first temple,” which should be amended to recite “wherein the first temple.”
Claim 13 is objected to because of the following informalities:  There is a space between the word “ends” and a comma on line 2 that should be removed.
Claim 13 is objected to because of the following informalities:  Claim 13 contains the typographical error “the first temple portion attached to first pivot,” which should be amended to recite “the first temple portion is attached to the first pivot.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 9, and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the spectacles comprising a first temple and a second temple, the first temple and the second temple each being for fastening the spectacles to the hearing protector” and “wherein the spectacles are attached to the hearing protector by fastening the first temple and the second temple to the headband.”  These limitations continue to render claim 1 indefinite because they appear to be reciting method steps (i.e. fastening spectacles to the hearing protector and fastening the first and second temple to the headband) in a product claim.  For purposes of examination, these limitations will be interpreted as “the spectacles comprising a first temple and a second temple, the first temple and the second temple being configured to fasten the spectacles to the hearing protector” and “wherein the spectacles are attached to the hearing protector via a connection between the temples and the headband,” respectively.  
Claim 12 recites the limitations “a first temple portion,” “a second temple portion,” “a first temple,” and “a second temple.”  When claim 12 recites “a first temple” on line 4 and “a second temple” on line 6, the claim refers to a temple of the user (i.e. a human body part).  However, when “the first temple” is recited on lines 8 and 10 and “the second temple” is recited on lines 8 and 11 these limitations appear to be referring to elements of the protective device rather than the user’s body.  It is unclear whether the recitations on lines 8, 10, and 11 are the result of a typographical error and they should have recited “the first temple portion” and “the second temple portion,” respectively, or some other situation?  For purposes of examination, it will be interpreted that they are the result of a typographical error and should have recited “the first temple portion” and “the second temple portion,” respectively.
Claim 12 recites the limitations “wherein each of the first temple [portion] and the second temple [portion] fasten the eye protector to the hearing protector” and “wherein the eye protector is attached to the hearing protector by fastening the first temple [portion] and the second temple [portion] to the headband.”  These limitations render claim 12 indefinite because they appear to be reciting method steps (i.e. fastening the eye protector to the hearing protector and fastening the temple portions to the headband) in a product claim.  For purposes of examination, these limitations will be interpreted as “wherein each of the first temple portion and the second temple portion are configured to fasten the eye protector to the hearing protector” and “wherein the eye protector is attached to the hearing protector via respective connections between each of the first temple portion and the second temple portion to the headband.” 
Claim 13 recites the limitation “the second temple.”  This limitation renders the claim indefinite similar reasoning to that as detailed above regarding claim 12.
Claim 13 recites the limitations “end receptacles” and “the receptacles.”  Taken together, these limitations render claim 13 indefinite because it’s unclear whether they are referring to the same or different elements.  For purposes of examination, they will be interpreted as referring to the same element.
Claim 16 recites the limitation “wherein the pivot comprises a pin.”  This limitation renders the claim indefinite because it is unclear whether it is referring to the first pivot, the second pivot, or some other pivot?  For purposes of examination, it will be interpreted as referring to the first pivot.
Dependent claims are rejected at least for depending from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 9, and 12-16 are rejected, insofar as definite and as best understood by Examiner, under 35 U.S.C. 103 as being unpatentable over US Pub No. 2013/0047322 Peebles in view of USPN 5,724,119 Leight.
To claim 1, Peebles discloses in combination, a hearing protector and spectacles (100 of Figure 1-5; paras. 0025-0035), the combination comprising:
the hearing protector (202,204,206) comprising a first ear protector (202) and a headband (206), and the spectacles (300) comprising a first temple and a second temple (the first and second temples comprise all portions of “eyewear 300” except for “lens 302” and “nose pad 304”), the first temple and the second temple being configured to fasten the spectacles to the hearing protector (see Figures 1-5; paras. 0031-0033), 
wherein the spectacles are attached to the hearing protector via a connection between the temples and the headband (see Figures 1-5; paras. 0025-0035; Examiner respectfully notes that absent an explicit definition in the instant specification, terms such as “fastened,” “connected,” and “attached” do not require an interpretation wherein two elements are in direct contact with one another; in a fully-assemble configuration of combination 100 such as that depicted in Figure 1, all of the various elements of combination 100 are considered to be “attached,” “fastened,” and “connected” with all other elements of combination 100);
wherein the headband comprises a bifurcated support bracket (216,218), wherein the first ear protector is pivotably supported by the bifurcated support bracket (see Figures 1-5; paras. 0028-0030); and
wherein the first temple is attached to the first pivoting axis (see Figures 1-5; paras. 0031-0034).
Peebles does not expressly disclose a combination wherein the bifurcated support bracket is pivotably supported by the headband.
However, Leight teaches in combination, a hearing protector and spectacles (12 of Figures 1-7; col. 2, lines 29 – col. 5, line 27) similar to that of Peebles and wherein a bifurcated support bracket (32) is pivotably supported by a headband (30) (see Figures 1-7; col. 3, lines 10-54).
Peebles and Leight teach analogous inventions in the field of hearing protector and spectacle combinations.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the combination of Peebles such that both the ear protectors and the bifurcated support bracket are pivotably supported by the headband as taught by Leight because Leight teaches that this configuration is known in the art and beneficial for assuring that the ear protectors will press firmly against the side of the wearer’s head to assure good sound protection (col. 4, lines 10-21).  It would further have been obvious to one of ordinary skill that a combination wherein both the bifurcated support bracket and the ear protectors are pivotally supported by the headband (as in Leight) would allow a greater range of motion than a combination wherein only the ear protectors were pivotally supported by the headband and the bifurcated support bracket was fixedly supported by the headband (as in Peebles).

To claim 3, the modified invention of Peebles (i.e. Peebles in view of Leight, as detailed above) further teaches a combination wherein the first pivoting axis comprises receptacles (400 of Peebles) at its ends and in that the first temple is attached to the first pivoting axis via mating parts fitting into the receptacles (see Figures 1-5 of Peebles; para. 0035 of Peebles).

To claim 4, the modified invention of Peebles (i.e. Peebles in view of Leight, as detailed above) further teaches a combination wherein the mating parts are plugs (see Figures 1-5 of Peebles; para. 0035 of Peebles; Examiner respectfully notes that the disclosure does not recite any definition or structural requirements as to what constitutes a “plug”).

To claim 5, the modified invention of Peebles (i.e. Peebles in view of Leight, as detailed above) further teaches a combination wherein the first temple comprises at least two parts, wherein a headband part is jointedly coupled to a temple front portion of the first temple (see Figures 1-5 of Peebles; paras. 0031-0034 of Peebles).

To claim 6, the modified invention of Peebles (i.e. Peebles in view of Leight, as detailed above) further teaches a combination wherein the first temple comprises at least three parts, wherein a headband part is jointedly coupled to an intermediate part, and a temple front portion is slidably supported in the intermediate part (see Figures 1-5 of Peebles; paras. 0031-0034 of Peebles).

To claim 7, the modified invention of Peebles (i.e. Peebles in view of Leight, as detailed above) further teaches a combination wherein a temple front portion of the first temple comprise an intermediate part, the temple front portion being latched in at least two latched positions (see Figures 1-5 of Peebles; paras. 0031-0034 of Peebles).

To claim 9, the modified invention of Peebles (i.e. Peebles in view of Leight, as detailed above) further teaches a combination wherein the first ear protector is supported on the bifurcated support bracket via two plugs (220,222 of Peebles) (see Figures 1-5 of Peebles; paras. 0031-0034 of Peebles).

To claim 12, Peebles discloses a protective device for a user (100 of Figures 1-5; paras. 0025-0035), the protective device comprising:
a hearing protector (202,204,206) comprising a first ear protector (202) and a headband (206), and
an eye protector (300) comprising
	a first temple portion adapted to be disposed proximate to a first temple of the user (the first and second temples comprise all portions of “eyewear 300” except for “lens 302” and “nose pad 304”), and
	a second temple portion adapted to be disposed proximate to a second temple of the user (the first and second temples comprise all portions of “eyewear 300” except for “lens 302” and “nose pad 304”),
	wherein each of the first temple portion and the second temple portion are configured to fasten the eye protector to the hearing protector (see Figures 1-5; paras. 0031-0033);
wherein the eye protector is attached to the hearing protector via respective connections between each of the first temple portion and the second temple portion to the headband (see Figures 1-5; paras. 0025-0035; Examiner respectfully notes that absent an explicit definition in the instant specification, terms such as “fastened,” “connected,” and “attached” do not require an interpretation wherein two elements are in direct contact with one another; in a fully-assemble configuration of combination 100 such as that depicted in Figure 1, all of the various elements of combination 100 are considered to be “attached,” “fastened,” and “connected” with all other elements of combination 100);
wherein the headband comprises a first pivot on which a first bifurcated support bracket (216), wherein the first ear protector is pivotably supported by the bifurcated support bracket (see Figures 1-5; paras. 0028-0030); and
wherein the first temple is attached to the first pivot (see Figures 1-5; paras. 0031-0034).
Peebles does not expressly disclose a protective device wherein the first bifurcated support bracket is pivotably supported by the headband.
However, Leight teaches a protective device (12 of Figures 1-7; col. 2, lines 29 – col. 5, line 27) similar to that of Peebles and wherein a bifurcated support bracket (32) is pivotably supported by a headband (30) (see Figures 1-7; col. 3, lines 10-54).
Peebles and Leight teach analogous inventions in the field of hearing protector and spectacle combinations.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the protective device of Peebles such that both the ear protectors and the bifurcated support bracket are pivotably supported by the headband as taught by Leight because Leight teaches that this configuration is known in the art and beneficial for assuring that the ear protectors will press firmly against the side of the wearer’s head to assure good sound protection (col. 4, lines 10-21).  It would further have been obvious to one of ordinary skill that a protective device wherein both the bifurcated support bracket and the ear protectors are pivotally supported by the headband (as in Leight) would allow a greater range of motion than a protective device wherein only the ear protectors were pivotally supported by the headband and the bifurcated support bracket was fixedly supported by the headband (as in Peebles).

To claim 13, the modified invention of Peebles (i.e. Peebles in view of Leight, as detailed above) further teaches a protective device, wherein the headband comprises a second pivot on which a second bifurcated support bracket (32 of Leight) and the second ear protector (22 of Leight) are pivotably supported (see Figures 1-7 of Leight; col. 3, lines 10-54 of Leight); and wherein the second temple portion is attached to the second pivot (see Figures 1-7 of Leight; col. 3, lines 10-54 of Leight).

To claim 14, the modified invention of Peebles (i.e. Peebles in view of Leight, as detailed above) further teaches a protective device wherein the first pivot comprises end receptacles (400 of Peebles) at its ends, wherein the first temple portion is attached to the first pivot via mating parts fitting into the receptacles (see Figures 1-5 of Peebles; para. 0035 of Peebles).

To claim 15, the modified invention of Peebles (i.e. Peebles in view of Leight, as detailed above) further teaches a protective device wherein the mating parts are plugs (see Figures 1-5 of Peebles; para. 0035 of Peebles; Examiner respectfully notes that the disclosure does not recite any definition or structural requirements as to what constitutes a “plug”).

To claim 16, the modified invention of Peebles (i.e. Peebles in view of Leight, as detailed above) further teaches a protective device wherein the first pivot comprises a pin (228 of Peebles; 34 of Leight) (see Figures 1-5 of Peebles; see Figures 1-7 of Leight).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732